Title: Charles Bonnycastle to James Madison, March 1827
From: Bonnycastle, Charles
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    [University]
                                
                                March [18]27
                            
                        
                        Motives of delicacy prevented my addressing the Visitors upon the subject of Mr Key’s appointment until it
                            was known that he had again tendered his resignation. I mentioned my intentions to Genl. Cocke at the last sitting of the
                            Board, & requested him to inform you that I wished to become a candidate for the Mathematical Chair, whenever any
                            steps respecting it were to be taken. Some of my reasons for urging such a request will be obvious, the vexation &
                            responsibility which attend the charge I have in keeping the apparatus for my department in repair; & which at
                            such a distance from any large town, & whilst the University is unprovided with a person qualified to < >, or even
                            clean them, is a source of great uneasiness to me, would alone make me anxious for the exchange. The pecuniary advantage,
                            & the satisfaction of having one of the largest classes in the University, are motives which, of course, have
                            their due weight with me, & I indulge a hope that whilst no detriment to the University, or to any individual in
                            it, resulted from the appointment, the Visitors would rather confer it upon me than upon a stranger.
                        < > no mo<tive> of this kind, however weighty, could ind<uce> me
                            to apply for an appointment the duties of which I did not think myself qualified to discharge; and the nature of the
                            Institution would render such a step as impolitic as it would be dishonorable. Our salaries here depend partly on our
                            merits, & it cannot therefore be supposed that I should wish to exchange one Professorship for another unless I
                            was of opinion that the Institution, as well as myself, would benefit by the change.
                        This is the ground upon which I wish to place my request; I have made Mathematics more my study than physics,
                            & I feel very anxious to have that situation in the University which is best adapted to my acquirements. As you
                            may, perhaps, not be fully aware of the circumstances under which we were chosen in England, It may be right to mention
                            that the Chair of Natural Philosophy was not my own choice, I should greatly have preferred that of Mathematics, but it
                            was already filled, & I had no choice but to take that which I have, & for the scientific part of which I
                            conscientiously believed myself qualified, but I should have been very unwilling to trust my reputation altogether on my
                            manual dexterity in performing experiments: unfortunately this is all that is required here; most of the students when
                            they first enter go to Mr Key to learn the rudiments of Mathematics, after having acquired these they wish to have no more
                            to do with mathematics, the greater part go to those classes which are immediately connected with their professions, or
                            leave < > University<. The> remainder come to Dr Emmet or <myself> to be amused with petty experiments.
                        In fact whilst the young men come here as to an elementary school, the Classes of Languages &
                            Mathematics will always bear a much greater ratio to the whole number of students than those which require previous
                            information, & this disproportion is increased by the custom so prevalent here of remaining but one session at the
                            University. Hence at the first, when our respective abilities were not at all known, our classes were precisely as they
                            are now; and you will not be surprised, therefore, sir, if, knowing myself better qualified for the mathematical chair,
                            & convinced, from these reasons, that it will always bring more reputation, comfort, & emolument than my
                            own, I should wish to exchange, & to obtain that situ<ation> which my absence from England, when Mr Gilmer arrived
                            there, rendered impossible formerly. With the greatest respect I remain Dear Sir Yours
                        
                            
                                C. Bonnycastle
                            
                        
                    